Citation Nr: 1550417	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  13-07 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating in excess of 20 percent for severe osteoarthritis of the left knee with chronic strain, status post 1981 meniscectomy with scars (previously rated as residuals, internal derangement, left knee with osteoarthritis and cars).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from June 1977 to June 1981.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO), which denied entitlement to an increased rating in excess of 10 percent for residuals, internal derangement, left knee with osteoarthritis and scars.  

The Board remanded the appeal for additional development in June 2015.  In a subsequent August 2015 rating decision, the Agency of Original Jurisdiction (AOJ) granted an increased 20 percent rating for the Veteran's service-connected left knee disability, effective the date of the claim, and recharacterized the disability as severe osteoarthritis of the left knee with chronic strain, status post 1981 meniscectomy with scars, consistent with his current diagnosis.  The Board has, accordingly, recharacterized the issue on appeal.  Unfortunately, the Board finds that an additional remand is necessary prior to review of the Veteran's appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).
   
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2014). 

A June 2015 remand order provided, in pertinent part, that the AOJ should contact the Veteran's private health care providers, to include Integris Orthopedic Central, to obtain treatment records for the left knee.  The Veteran provided an August 2015 authorization and consent form for Integris Orthopedic Central; however, it does not appear that any attempts were made to obtain the identified private treatment records.   Accordingly, the Board finds that an additional remand is necessary to comply with the Board's remand order.  See Stegall, 11 Vet. App. at 270, (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain identified private treatment records from Integris Orthopedic Central and should associate them with the record.  The Board notes that an August 2015 General Release for Medical Provider Information (VA Form 21-4142a) for Integris Orthopedic Central has already been submitted by the Veteran and is of record.  If the search for such records has negative results, the AOJ should notify the Veteran and place a statement to that effect in the record. 

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




